COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       NOTICE OF REINSTATEMENT AND INTENT TO DISMISS

Appellate case name:      Mario Elliott Young v. The State of Texas

Appellate case number:    01-14-00009-CR

Trial court case number: 69418

Trial court:              239th District Court of Brazoria County

        This appeal was previously abated for determination of indigence and appointment of
counsel. We are in receipt of a reporter’s record and supplemental clerk’s record from the
abatement hearing. During the hearing, Mario Elliott Young stated he does not wish to pursue
this appeal.
        This case is reinstated and placed back on our active docket. No formal motion to
dismiss is on file. However, the Court has instructed me to inform you that, based on the
statements in the record from appellant that he does not wish to pursue this appeal, this case may
be dismissed for want of prosecution. If no party responds in writing within 10 days of the date
of this notice, this case may be dismissed.

Clerk’s signature: /s/ Christopher A. Prine
                         Clerk of the Court


Date: June 11, 2014